DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election of Species A (use of a mandrel) in the reply filed on 8/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification  
The disclosure is objected to because of the following informalities:
Several instances in the specification use the phrase “in response to” which appears to be from a direct translation from another language and which is unclear in the context of the steps being described. 
-On page 20 of the specification, 1st paragraph, “In response to the extrusion, a punch is pressed into the blank 2”. 
It appears that the extrusion step is being described but the phrase “In response to” makes it seem that it is a subsequent step thus causing confusion in understanding the invention.
-On page 20 of the specification, 3rd paragraph, “In response to the flow forming, the preform rotates…”. 
It appears that the flow forming step is being described but the phrase “In response to” makes it seem that it is a subsequent step thus causing confusion in understanding the invention.
-Additionally, the phrase “in response to” is used in the following pages and should similarly be reviewed for correction: page 17, 6th paragraph; pg. 22, 1st para.; pg. 22, 2nd para.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20, 22-23 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "several flow forming rollers are used in response to the flow forming which are radially and axially offset to one another during the flow forming". It is unclear the use of “in response to the flow forming” which conflicts with the recitation “during the flow forming”. It appears that the language “in response to” may be from a direct translation from another language which makes the step unclear. It appears that the several flow forming rollers are used to carry out the flow forming step and not “in response to flow forming”, however as the claim is currently written, it is unclear if the rollers are performing a step after the flow forming step. The scope of the claim is thus unclear.
Claim 16 recites the limitation "the provision" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the provision" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the bowl-shaped semi-finished mater" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 20, 22-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii (PGPub 2014/0033533) in view of Fischer (EP0151976A2, machine translation relied on).
Re Claim 15, as best understood, Morii discloses a method for producing a valve body of a hollow valve, comprising: providing a preform 10 comprising a valve head 12a and a tubular wall 11a, which surrounds a cylindrical cavity 13; flow forming the tubular wall above a flow forming mandrel 54, which is inserted into the cavity in order to increase a length of the tubular wall (Fig. 5), wherein the flow forming mandrel rotates together with the preform (Fig. 5; para. 81). 	Morii does not disclose wherein several flow forming rollers are used in response to the flow forming which are radially and axially offset to one another during the flow forming, wherein the flow forming mandrel rotates together with the preform and a tailstock, which supports the preform at the valve bottom.  	However, Fischer teaches several flow forming rollers (20a, 20b, 20c, Figure 2) are used in response to the flow forming which are radially and axially offset to one another during the flow forming, wherein the flow forming mandrel rotates together with the preform and a tailstock 10, which supports the preform at the valve bottom (Fig. 1-2; para. 9-10). It would be obvious to one of ordinary skill in the art to utilize several flow forming rollers radially and axially offset to one another, as taught by Fischer, for the purpose of more effectively forming a desired geometry of the component and since it is advantageous for the production of workpieces with inner and/or outer diameters that vary over length (para. 29). It would be obvious to one of ordinary skill in the art to utilize a tailstock, as taught by Fischer, for the purpose of ensuring the components are held together effectively during the process and since this is well-known in the art of spin forming.
Re Claim 20, Fischer teaches at least three flow forming rollers are used (Fig. 2).
Re Claim 22, Morii discloses reducing an outer diameter of the tubular wall after the flow forming (Fig. 3; para. 77-78, 81).
Re Claim 23, Morii discloses the reducing of the outer diameter of the tubular wall takes place by means of rotary swaging or feeding (Fig. 3; para. 77-78, 81).
Re Claim 25, Morii discloses the reducing of the outer diameter of the tubular wall takes place with a mandrel inserted into the cavity (Fig. 3; para. 77-78, 81).
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii in view of Fischer and further in view of Morii JP (JP2014166644A, machine translation relied on).
Re Claims 16-17, as best understood, Morii does not disclose the provision of the preform comprises: providing a bowl-shaped semi-finished product, wherein the semi-finished product has the tubular wall, which surrounds the cylindrical cavity of the semi-finished product, and a bottom section; and molding the valve head from the bottom section, the provision of the bowl-shaped semi-finished mater comprises: providing an at least partially cylindrical blank; and molding the bowl-shaped semi-finished product from the blank. However, Morii JP teaches providing a bowl-shaped semi-finished product, wherein the semi-finished product has the tubular wall, which surrounds the cylindrical cavity of the semi-finished product, and a bottom section; and molding the valve head from the bottom section, the provision of the bowl-shaped semi-finished mater comprises: providing an at least partially cylindrical blank; and molding the bowl-shaped semi-finished product from the blank (Fig. 1; para. 16-18). It would be obvious to perform these operations, as taught by Morii JP, for the purpose of obtaining a desired component geometry using known techniques.
Re Claim 18, Morii JP teaches the molding of the bowl-shaped semi-finished product takes place by means of extrusion or forging (Fig. 1; para. 16-18).
Re Claim 19, Morii JP teaches the molding of the valve head takes place by means of extrusion or forging (Fig. 1; para. 16-18).
Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morii in view of Fischer and further in view of Kellerman (PGPub 2018/03004344).
Re Claims 26-27, Morii does not disclose filling a cooling medium, into the cavity; and closing the cavity, the medium is selected as sodium. However, Kellerman teaches filling a cooling medium, into the cavity; and closing the cavity,  the medium is selected as sodium (para. 44). It would be obvious to one of ordinary skill in the art to utilize sodium in the cavity, as taught by Kellerman, for the purpose of providing cooling properties and since sodium cooling and its effect are well-known in the art (see para. 2-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 	/Ryan J. Walters/             Primary Examiner, Art Unit 3726